Name: 74/222/EEC: Commission Decision of 29 March 1974 on the Advisory Committee on Fresh and Processed Fruit and Vegetables
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-05-06

 Avis juridique important|31974D022274/222/EEC: Commission Decision of 29 March 1974 on the Advisory Committee on Fresh and Processed Fruit and Vegetables Official Journal L 123 , 06/05/1974 P. 0020 - 0020 Greek special edition: Chapter 03 Volume 10 P. 0214 Spanish special edition: Chapter 03 Volume 7 P. 0213 Portuguese special edition Chapter 03 Volume 7 P. 0213 ++++COMMISSION DECISION OF 29 MARCH 1974 ON THE ADVISORY COMMITTEE ON FRESH AND PROCESSED FRUIT AND VEGETABLES ( 74/222/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS AN ADVISORY COMMITTEE ON FRESH AND PROCESSED FRUIT AND VEGETABLES WAS SET UP BY THE COMMISSION DECISION OF 18 JULY 1962 ( 1 ) , THE TEXT OF WHICH WAS REPLACED BY THE DECISIONS OF 15 MAY 1970 ( 2 ) AND 31 OCTOBER 1973 ( 3 ) ; WHEREAS IT IS NECESSARY TO MAKE A FURTHER AMENDMENT TO THE TEXT , HAS DECIDED AS FOLLOWS : ARTICLE 1 IN THE TEXT OF ARTICLE 1 OF THE COMMISSION DECISION OF 31 OCTOBER 1973 ON THE ADVISORY COMMITTEE ON FRESH AND PROCESSED FRUIT AND VEGETABLES , ARTICLE 3 IS REPLACED BY THE FOLLOWING : " ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF FORTY-TWO MEMBERS . 2 . SEATS ON THE COMMITTEE SHALL BE APPORTIONED AS FOLLOWS : - FIFTEEN TO REPRESENTATIVES OF FRUIT AND VEGETABLE GROWERS , - SIX TO REPRESENTATIVES OF FRUIT AND VEGETABLE COOPERATIVES , - FIVE TO REPRESENTATIVES OF THE PROCESSING AND FOOD-MANUFACTURING INDUSTRIES , OF WHOM : - TWO SHALL REPRESENT THE VEGETABLE PRESERVING INDUSTRIES , - THREE SHALL REPRESENT THE JAM MANUFACTURING , FRUIT PRESERVING AND FRUIT AND VEGETABLE JUICE INDUSTRIES , - SIX TO REPRESENTATIVES OF THE FRUIT AND VEGETABLE TRADE , - FIVE TO REPRESENTATIVES OF AGRICULTURAL WORKERS AND OF WORKERS IN THE PROCESSING AND FOOD-MANUFACTURING INDUSTRIES , - FIVE TO CONSUMERS' REPRESENTATIVES . " ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 29 MARCH 1974 . DONE AT BRUSSELS , 29 MARCH 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO 72 , 8 . 8 . 1962 , P . 2032/62 . ( 2 ) OJ NO L 121 , 4 . 6 . 1970 , P . 16 . ( 3 ) OJ NO L 355 , 24 . 12 . 1973 , P . 46 .